Filed 6/9/21 In re M.A. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re M.A., A Person Coming                                 B308171
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         20CCJP01992-A
 SERVICES,

        Plaintiff and Respondent,

        v.

 T.D.,

        Defendant and Appellant.

      APPEAL from order of the Superior Court of Los Angeles
County, Annabelle G. Cortez, Judge. Affirmed.
      Katie Curtis, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
            _______________________________________
                        INTRODUCTION

      T.D. (mother) appeals from the court’s disposition order
declaring her 11-year-old son a dependent of the court under
Welfare and Institutions Code1 section 300, subdivisions (a) and
(b). On appeal, mother contends insufficient evidence supports
the court’s jurisdiction findings that she physically abused her
son when she slapped him on the face with an open hand causing
the area around his eye to bruise and swell. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       In February 2020, the Department of Children and Family
Services (Department) received a referral alleging mother struck
her then 10-year-old son M.A. on the face causing the area
around his left eye to swell and bruise. M.A. reported to a school
official that mother slapped him across his face with an open
hand after he acted out because she wouldn’t allow him to have
extra food.
       When interviewed by the Department, mother admitted
she hit M.A. but claimed it was an accident that she struck his
face. M.A. was acting out and becoming aggressive, so mother
tried to spank his buttocks. But because he “was moving around
so much … she accidentally hit [him] in the face.” Mother
expressed remorse for hitting M.A. and told the Department she
would no longer use physical discipline.
       M.A.’s father, Charles A. (father), didn’t live with the
family and wasn’t around when mother struck the child. Father



1All undesignated statutory references are to the Welfare and
Institutions Code.




                                     2
didn’t believed mother would purposefully strike her son on the
face or otherwise intentionally injure the child.
       The day after the Department received the referral, the
Department asked mother to have M.A. examined by a doctor,
explaining it would aid the Department’s investigation into
whether she abused her child. Mother refused to take M.A. to a
doctor because she didn’t have the time and believed it was
unnecessary for him to be examined because of an “accidental
injury.” Mother didn’t have M.A. examined by a pediatrician until
a little more than a month after the incident. The doctor didn’t
find any evidence of physical abuse.
       In April 2020, the Department filed a petition on M.A.’s
behalf, alleging mother’s physical abuse placed the child at
serious risk of physical harm (§ 300, subds. (a) & (b); a-1 and b-1
allegations). The Department also alleged father failed to protect
the child from mother’s conduct (a-1 and b-1 allegations).
       At the detention hearing, the court found the petition
alleged a prima facie case under section 300, subdivisions (a) and
(b). The court ordered M.A. to remain in his parents’ custody.
       After the detention hearing, father moved back into the
family’s home. Mother told the Department that she has only
spanked M.A. “ ‘1 to 3 times his entire life.’ ” (Italics omitted.)
She uses a rewards system where she takes privileges away from
the child when he gets in trouble; spanking is only a “ ‘last
resort’ ” form of punishment. Father and M.A.’s grandmother
believed mother would never intentionally hurt the child, and the
grandmother confirmed mother uses a rewards system to help
control her son’s behavior.
       When asked about participating in a voluntary family
maintenance plan, mother and father stated they didn’t believe it




                                   3
was necessary to have someone in their home watching over the
family because of an isolated incident. Mother was willing,
however, to receive and participate in services. She told the
Department she would rather attend classes at a facility than
have a counselor monitor the family inside the home.
      In July and August 2020, mother completed two 4-hour
online courses focusing on anger management and parenting
education. The Department couldn’t contact any of the
representatives from the courses or confirm that any of the
courses were led by a live instructor, however. The Department
informed mother that she may need to complete additional
courses taught by live instructors in the future. Prior to the
jurisdiction and disposition hearing, mother and father declined
to participate in a voluntary supervision program under section
301.
      In October 2020, the court held the jurisdiction and
disposition hearing. The court struck the language concerning
father from the a-1 and b-1 allegations and otherwise sustained
the allegations as pled. In sustaining the petition, the court found
mother’s explanation for how M.A. was injured was inconsistent
with the nature of the child’s injuries. The court also faulted
mother for refusing to take M.A. to a doctor when the
Department asked her to shortly after it received the abuse
referral. The court declared M.A. a dependent of the court,
ordered him to remain placed in his parents’ custody, and ordered
the parents to participate in family maintenance services.
      Mother appealed the court’s disposition order.




                                    4
     In January 2021, the court terminated jurisdiction over
M.A. and left him in his parents’ custody.2

                          DISCUSSION

       “ ‘ “A judicial tribunal ordinarily may consider and
determine only an existing controversy, and not a moot question
or abstract proposition. …” ’ [Citation.] An important
requirement for justiciability is the availability of ‘effective’
relief—that is, the prospect of a remedy that can have a practical,
tangible impact on the parties’ conduct or legal status.” (In re I.A.
(2011) 201 Cal.App.4th 1484, 1490.) Generally, “an order
terminating juvenile court jurisdiction renders an appeal from a
previous order in the dependency proceedings moot.” (See In re
C.C. (2009) 172 Cal.App.4th 1481, 1488.) A claim on appeal is not
moot, however, “ ‘if the purported error infects the outcome of
subsequent proceedings.’ ” (Ibid.) We therefore must determine
on a case-by-case basis whether an order terminating jurisdiction
has rendered moot a challenge on appeal to the jurisdiction
findings and disposition orders. (Ibid.)
       Mother initially challenged the court’s jurisdiction findings
and its disposition order, including the court-ordered case plan.
She concedes her challenge to the disposition order is now moot
after the court terminated dependency jurisdiction. Mother asks
us to still reach the merits of her challenge to the jurisdiction
findings, relying on In re Drake M. (2012) 211 Cal.App.4th 754,
762–763 (Drake M.). Mother’s reliance on Drake M. is misplaced.


2 While this appeal was pending, we granted mother’s request for
judicial notice of the January 2021 minute order. We also denied the
Department’s motion to dismiss mother’s appeal as moot following the
court’s order terminating jurisdiction.




                                     5
       In Drake M., the father appealed only the jurisdiction
findings and disposition orders against him that were based on
his use of medical marijuana; he didn’t challenge the jurisdiction
findings based on the mother’s history of drug abuse. (Drake M.,
supra, 211 Cal.App.4th at p. 762.) When the father appealed, the
dependency case was still pending in the juvenile court. (See id.
at p. 761–762.) The Court of Appeal reached the merits of the
father’s claims because a reversal of the jurisdiction findings
against him would change his status in the case from an
“ ‘offending’ ” parent to a “ ‘non-offending’ ” parent. (Id. at p. 763.)
The court explained, “Such a distinction may have far-reaching
implications with respect to future dependency proceedings in
this case and father’s parental rights.” (Ibid.) In other words,
refusing to reach the merits of the father’s claims could have had
significant repercussions for the father going forward in that
same case, such as whether he could continue to retain custody of
the children.
       In this case, on the other hand, the juvenile court has
already terminated dependency jurisdiction and awarded mother
custody of M.A. Consequently, even if we were to reverse the
court’s jurisdiction findings and mother were deemed a “non-
offending” parent, that status would not have any practical effect
in this dependency case since it is no longer pending.
       Mother also claims a favorable decision would preclude the
Department from discussing the court’s findings and her
underlying conduct in future dependency proceedings involving
her children. We disagree. Nothing would preclude the
Department from discussing the substance of the allegations
against mother in future dependency proceedings even if we were
to reverse the jurisdiction findings based on those allegations. (In




                                      6
re Madison S. (2017) 15 Cal.App.5th 308, 330 [“the substance of
the spanking allegation would almost certainly be available in
any future dependency or family court proceeding, regardless of
any determination on our part as to whether it formed an
independent basis for juvenile court jurisdiction”].) Because
mother has not identified any specific adverse consequences that
could stem from leaving the jurisdiction findings against her
undisturbed, her appeal does not present a justiciable issue.
       In any event, substantial evidence supports the court’s
assertion of jurisdiction in this case. The court sustained two
allegations based on mother striking M.A. on the face—one under
section 300 subdivision (a) and the other under subdivision (b) of
the same statute. A court may exercise dependency jurisdiction
over a child under section 300, subdivision (a), if “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally ... by the child’s
parent … .” A court may also exercise jurisdiction over a child
under section 300, subdivision (b)(1), if “ ‘[t]he child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent ... to adequately supervise or protect the
child ... .’ ” (In re R.T. (2017) 3 Cal.5th 622, 624, 629, italics
omitted.)
       To show the child faces a risk of harm at the time of the
jurisdiction hearing, there “must be some reason beyond mere
speculation to believe the alleged conduct will recur. [Citation.]”
(In re James R. (2009) 176 Cal.App.4th 129, 136.) In determining
whether conduct is likely to recur, courts may consider evidence
of the parent’s behavior in the past. (In re N.M. (2011) 197
Cal.App.4th 159, 165.)




                                     7
       We review jurisdiction findings and disposition orders
removing a child from his or her parent’s custody for substantial
evidence. (In re E.E. (2020) 49 Cal.App.5th 195, 206.) We will
affirm the findings if they are supported by evidence that is
reasonable, credible, and of solid value. (In re R.V. (2012) 208
Cal.App.4th 837, 843.) “We do not evaluate the credibility of
witnesses, attempt to resolve conflicts in the evidence or
determine the weight of the evidence. Instead, we draw all
reasonable inferences in support of the findings, view the record
favorably to the juvenile court’s order and affirm the order even if
there is other evidence supporting a contrary finding. [Citations.]
The appellant has the burden of showing there is no evidence of a
sufficiently substantial nature to support the findings or order.
[Citation.]” (Ibid.)
       Mother doesn’t dispute that she struck M.A. on the face.
She only disputes whether she did so intentionally and whether
the physical injury the child suffered was serious. She also claims
there was no evidence that M.A. faced a risk of harm at the time
of the jurisdiction hearing.
       As for the extent of M.A.’s injury, the school official who
reported the family to the Department stated that M.A. had a
“swollen left eye and two purple marks under the left eye.”
Courts have found swelling and bruising to constitute serious
physical harm under the dependency statutes. (In re Mariah T.
(2008) 159 Cal.App.4th 428, 439 [ “deep purple bruises” on child’s
stomach and forearms inflicted by mother’s use of a belt
constitutes serious physical harm under section 300, subdivision
(a)]; In re David H. (2008) 165 Cal.App.4th 1626, 1644
[combination of bruises, red marks, welts, and broken skin can
constitute serious physical harm].) Indeed, that mother inflicted




                                    8
bruising and swelling on her child’s face, a part of his body that is
much more vulnerable than his buttocks, arms, or abdomen,
makes the injury all the more serious. Mother also refused to
take M.A. to the doctor to have his injury examined shortly after
the family came to the Department’s attention, supporting an
inference that she tried to conceal the extent of the child’s injury.
On this record, it was reasonable for the court to find mother
inflicted serious physical harm on M.A.
       As to the nonaccidental nature of mother’s conduct,
whether she intended to hit M.A. on the buttocks and not the face
is not the dispositive issue. Mother admitted she intended to hit
M.A.’s buttocks. That she hit M.A. on a part of his body where
she wasn’t aiming doesn’t negate the fact that she intentionally
struck her child in a manner that inflicted physical harm. In any
event, even if it is an important distinction that mother only
intended to hit M.A.’s buttocks and not his face, the court found
mother’s explanation was not credible. That finding is supported
by the record. First, mother’s refusal to take M.A. to a doctor
shortly after the incident supports an inference that she tried to
conceal the extent of her conduct. Second, at the time of the
incident, M.A. was 10 years old. In other words, M.A. wasn’t a
very young child or a toddler. It was therefore reasonable for the
court to discredit mother’s claim that in trying to strike the lower
backside of M.A.’s body, she missed and accidentally struck the
child’s face.
       There also was sufficient evidence that M.A. faced a risk of
harm at the time of the jurisdiction hearing. Although mother
expressed remorse for hitting M.A., claimed she wouldn’t hit him
again, and participated in parenting and anger management
courses, she also tried to minimize her conduct by claiming she




                                     9
accidentally struck M.A. on the face and by refusing to have
M.A.’s injury examined by a doctor. A parent’s denial of
wrongdoing is relevant to determining whether her child faces a
risk of harm under section 300. (See In re Tania S. (1992) 5
Cal.App.4th 728, 735, fn. 4; see also In re A.F. (2016) 3
Cal.App.5th 283, 293 [“ ‘[D]enial is a factor often relevant to
determining whether persons are likely to modify their behavior
in the future without court supervision.’ ”].)
       In short, substantial evidence supports the court’s finding
sustaining the a-1 allegation. Because that finding alone is
sufficient to maintain dependency jurisdiction over M.A., and
because mother concedes her challenge to the court’s disposition
order is moot, we need not address her challenge to the
sufficiency of the evidence to support the court’s finding
sustaining the b-1 allegation. (In re M.W. (2015) 238 Cal.App.4th
1444, 1452 [a single jurisdiction finding is sufficient to maintain
dependency jurisdiction over a child].)




                                   10
                         DISPOSITION

      The juvenile court’s disposition order and jurisdiction
findings are affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                      LAVIN, J.
WE CONCUR:



      EDMON, P. J.



      EGERTON, J.




                                   11